Citation Nr: 1032584	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-06 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care 
system treatment without a copayment requirement beginning July 
11, 2007.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to March 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision of the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia that determined that 
the Veteran was responsible for co-payment charges associated 
with VA medical care he received beginning July 11, 2007.

FINDING OF FACT

Information obtained from the Internal Revenue Service (IRS) 
shows that the Veteran's gross household income for the year 2006 
exceeded the 2007 VA National Means Test threshold for a Veteran 
with one dependent.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system without a 
copayment requirement since July 11, 2007, have not been met.  38 
U.S.C.A. §§ 1710, 1722(a), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 17.36, 17.47(d)(4) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA shall furnish hospital care and medical services to any 
veteran who is unable to defray the expenses of necessary care as 
determined under 38 U.S.C.A. § 1710(a)(2)(G), 1722(a) (West 
2002).  A veteran shall be considered to be unable to defray the 
expenses of necessary care if his attributable income is not 
greater than a specified income threshold.  38 U.S.C.A. § 
1722(a)(3) (West 2002).

The income threshold is updated annually and published in the 
Federal Register.  38 C.F.R. § 3.29 (2007-2009).  All payments of 
any kind from any source shall be counted as income during the 
12-month animalization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (2009).  38 C.F.R. 
§ 3.271(a) (2009).

As noted in communication to the Veteran, the 2006 income 
threshold for a Veteran with one dependent was $33,350.00.

In July 2007, the Veteran provided information in a VA Form 10-
10EZR, which, initially, did not correspond to the financial 
figures reflected in his tax records.  

In January 2008 and March 2008 correspondence, VA notified the 
Veteran of the discrepancy in income as reported by him and as 
verified by the IRS.  He was requested to submit a revised VA 
Form 10-10EZR reflecting his accurate income for the year 2006.  
In May 2008, the Veteran submitted a signed revised VA Form 10-
10EZR that indicated that his income for 2006 was in excess of 
the threshold for a Veteran with one dependent.  Accordingly, 
based upon the Veteran's tax records, and VA's verification 
requests to the appropriate financial institutions, the total 
amount of unearned income was determined to exceed the income 
threshold for eligibility for cost-free VA health care.  

In April 2008, the Veteran was notified that his health care 
eligibility would be changed and that he would be required to 
make copayments beginning July 11, 2007.  In April 2008 and March 
2009, the Veteran did not dispute that he had gross household 
earnings in 2006 which were greater that the Means Test income 
threshold, but instead contended that the income was primarily 
his spouse's, and that the two had separated over three years 
previously.  He contended that he was totally disabled and 
unemployed, and that he did not receive any income in 2006 other 
than distributions from his investment accounts.  He contended 
that he was planning to file for bankruptcy and did not have 
enough money to pay for medical care.  He further stressed that 
although he was still legally married, he did not communicate 
with his spouse and the two did not share any income with each 
other.  He argued that because he and his wife were separated, 
her income should not be counted towards his total countable 
income. 

The Veteran's arguments that his spouse's income should not be 
considered in evaluating his entitlement to VA health care 
without a copayment obligation, is unavailing.  For the purpose 
of eligibility for VA benefits, where there is a valid marriage 
under the law, VA may not disregard that marriage unless there is 
evidence of a legal separation or divorce.  Here, there is no 
evidence that the Veteran's marriage has been legally terminated, 
voided, or annulled.  38 C.F.R. § 3.206, 3.207 (2009).  
Therefore, for VA purposes, the Veteran and his spouse's income 
is considered together as one household income.  Therefore, the 
Veteran's spouse's income is subject to the same laws and 
regulations related to countable income as his own, despite 
physical separation.  38 C.F.R. § 3.262(a)(3)(b) (2009).  
Accordingly, based upon the governing regulations, the total 
income for the Veteran and his spouse for the year 2006 exceeds 
the income threshold of $33,350.00 for eligibility for cost-free 
VA health care in income year 2006.  Consequently, the Veteran's 
eligibility status was appropriately changed to "copayment 
required" by the HEC.

The Veteran contends that it is unfair to deny him enrollment in 
the VA health care system without the requirement of a copay.  He 
appears to raise an argument couched in equity.  While certainly 
sympathetic to such an argument, the Board is bound by the law 
and is without authority to grant benefits on the basis of 
equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416 (1994).

The Veteran's service is recognized and appreciated, and the 
Board is sympathetic to his circumstances.  However, the Board is 
bound by the statutes and regulations governing entitlement to VA 
benefits.  38 U.S.C.A. § 7104(c) (West 2002).  For the reasons 
and bases set forth above, the Board finds that the law, and not 
the evidence, is dispositive.  The Veteran's verified 2006 
income, minus allowable exclusions, remains above the income 
threshold for eligibility for cost-free health care.  In view of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim and the appeal is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to Notify and Assist the Appellant

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).
In this case, VA notified the Veteran by January 2008 and March 
2008 letters of the income discrepancy in the case, afforded him 
an opportunity to correct and verify the income reported for the 
year 2006, and provided him with forms on which to verify income 
for that year.

With regard to the duty to assist, the claims file contains the 
Veteran's pertinent financial documents.  Additionally, the 
claims file contains the Veteran's own statements in support of 
his claim.  The Board has carefully reviewed those statements and 
concludes that he has not identified further pertinent evidence 
that is not already of record.  The Board has also reviewed the 
other available records for references to additional documents 
not of record.  Although the Veteran's July 2007 and May 2008 
10-10EZRs are not of record, the Board finds that error is not 
prejudicial to the Veteran, as his reported income was documented 
by the HEC in a subsequent February 2009 Statement of the Case.  
In April 2008 and in March 2009, the Veteran acknowledged VA's 
account of his verified income and did not dispute those figures, 
but instead raised an argument as to why a certain portion of the 
income should not be counted for income year 2006.  Accordingly, 
there is no indication that further development with regard to 
his reported income is necessary in this case, as that matter is 
not an issue that is in dispute. 

Accordingly, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate the 
claim has been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.  



ORDER

Entitlement to VA health care system treatment without a 
copayment requirement beginning July 11, 2007, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


